Motion by appellant to discontinue his pending appeal from judgment of separation, granted; appeal discontinued, without costs. Motion by appellant for stay of enforcement of said judgment and of a subsequent order adjudging him in contempt, denied without prejudice to an application for such stay at Special Term, if appellant be so advised. Cross motion by respondent for an allowance of counsel fee for services rendered by her counsel on these motions, denied without prejudice to an application for such allowance at Special Term, if respondent be so advised. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.